 In the Matter of W. J. STUMPF, ADMINISTRATOR D/B/A GEORGE L.MESKER &COMPANYandINTERNATIONAL ASSOCIATIONOF BRIDGE,STRUCTURAL & ORNAMENTAL IRON WORKERS, SHOPMEN's LOCAL 633.Case No. R-56 1.-July 20,19413Messrs. Joseph H. IglehartandWalter J. Stumpf,of Evansville,Ind., for the Company.Messrs. Thomas M. LindseyandRalph H. Weber,of Evansville,Ind., andMr. Stanley P. Rounds,of St. Louis, Mo., for, the Union.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by International Associationof Bridge, Structural and Ornamental Iron Workers, Shopmen's Local.633, herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of W. J.Stumpf, Administrator, d/b/a George L. Mesker & Company, Evans-ville, Indiana, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore Ryburn L. Hackler, Trial Examiner. Said hearing was heldat Evansville, Indiana, on July 1, 1943.The Company and the Unionappeared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.All par-ties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:IThe TrialExaminerat the beginning of the hearing amended all formal papers to con-form with the above correcting thereby the designation "George L. Mesker & Company"used in thepleadings.51 N. L. R. B., No. 97.528 GEORGE L. MESSKER & COMPANYFINDINGS OF FACT1. THE BUSINESS OF THE COMPANY529George L. Mesker & Company is a proprietorship owned and man-aged by W. J. Stumpf, Administrator of the estate of Elizabeth D.MMIesker, deceased.The Company owns and operates a single plant inEvansville, Indiana.It is engaged in fabricating structural steelitems, such as fire escapes, fire doors, and window frames.During1942, the Company used materials consisting of raw steel and ironin an amount in excess of 5,000 tons, over 50 percent of which calvefrom points outside the State of Indiana.During the same period oftime the Company manufactured finished products in excess of $1,-000,000 in value, 30 percent of which was sold and transported topoints outside the State of Indiana.The Company has no directwar contracts but its entire output is sold to construction concernsengaged in war production work.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II .^THEORGANIZATIONS INVOLVEDInternational Association of Bridge, Structural and OrnamentalIron Workers, Shopmen's Local 633, is a labor organization affiliatedwith the American Federation of Labor admitting to membershipemployees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONOn July 23, 1942, the Union filed a petition alleging that it repre-sented a substantial number of the Company's employees and that theCompany refused to bargain with it on the ground that it doubtedthe Union's majority.On the basis of this petition and hearing heldthereon the Board ordered an election' which was held September24, 1942.The' Union was defeated in the election and the Boardsubsequently dismissed the petition!On May 4, 1943, the Union presented a contract to the Company forsignature.On May 7, the Company told the Union's agent that itquestioned the Union's majority status and would not bargain withit.A statement of the Acting Regional Director, introduced in evi-dence, supplemented by a statement of the Trial Examiner made atthe hearing, indicates that the Union represents a substantial number2Matter of W. J. Stumpf,d/b/a George L Mesker &Co,43 N L R B. 1237.On a basisof authorization cards presented by the Union to the Regional Director before the hearing,the Union represented 78 out of 148 employees of the appiopriato unit.3 44 N. L R.B. 1055The Union was defeated by a vote of 52 to 64 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDof employees in the unit found appropriate.'Counsel for the Com-pany objected to the statement concerning the Union's representationshowing, contending that it was not legal evidence and insisting upona right to question the individual union members.We have hereto-fore affirmed the Trial Examiner's overruling of his objectionThe Company contends that no determination of representationshould be made at this time because the Union has but recently dem-onstrated its lack of majority by the election of September 24, 1942.As no collective bargaining representative of the employees waschosen as a result of that election, and as apparently a majority of theCompany's employees in the appropriate unit have since indicateda desire for representation by the Union, we believe the policies ofthe Act will best be effectuated by proceeding with a determinationof representatives at this time."We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial accordance with the stipulation of theparties, that all employees at the Company's Evansville, Indiana,plant, exclusive of watchmen and/or guards, office and clerical em-ployees, and all supervisory employees with authority to hire, pro-mote, discharge, discipline or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees of the Company in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction.4The Union presented to the Acting Regional Director 1 card dated in 19-30, 1 dated in1911, 6 dated in 1942, 28 dated in 1943, and 3 that were undated. Thirty-nine of the 50signaturos,which appear to be genuine and original,are names of persons on the Company'sMay 26,1943,pay roll which contains 85 persons within the appropriate unitAt thehearing the Union presented to the Trial Examiner 17 additional signed applications, allapparently genuine, none duplicates of the designations previously submitted.One of thesewas dated June 27,1943, the balance July 1.Of these;,6, including the June 27 card,appeared on the Company'sMay 26 pay loll.SeeMatter of R H. Sisk=&Sons,41 N. LR B 187.See Matter ofKnott &fJarllus,44 N. L. R. B. 477. GEOiRGE L. MESKER & COMPANYDIRECTION OF ELECTION531By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with W. J. Stumpf,Administrator, d/b/a George L. Mesker & Company, Evansville,Indiana, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the Fourteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tion 10, of said Rulec and Regulations, among all employees of theCompany in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding employees who have since quit or been discharged for cause,to determine whether or not they desire to be represented by Inter-nationalAssociation of Bridge, Structural and Ornamental IronWorkers of America, Shopmen's Local 633, A. F. of L., for the pur-poses of collective bargaining.J540612-44-vol. 51-35